Hamilton App. No. C-060786. This cause is pending before the court as a discretionary appeal. Upon *1412consideration of appellants Medco’s and Merck’s motion to consolidate 2006-2006, State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis, 2006-2169, Bd. of State Teachers Retirement Sys. of Ohio v. Medco Health Solutions, Inc., 2006-2170, Bd. of State Teachers Retirement Sys. of Ohio v. Medco Health Solutions, Inc., 2006-2171, Bd. of State Teachers Retirement Sys. of Ohio v. Medco Health Solutions, Inc., 2006-2172, State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis, and 2006-2173, State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis,
It is ordered by the court that the motion is granted in part, and 2006-2169, 2006-2170, and 2006-2171 are consolidated.
It is further ordered by the court, sua sponte, that this cause is held for the decisions in 2006-2006, 2006-2172, and 2006-2173, State ex rel. Bd. of State Teachers Retirement Sys. of Ohio v. Davis.